Name: Decision (EU) 2018/2049 of the European Central Bank of 12 December 2018 on the approval of the volume of coin issuance in 2019 (ECB/2018/35)
 Type: Decision
 Subject Matter: monetary relations;  monetary economics
 Date Published: 2018-12-21

 21.12.2018 EN Official Journal of the European Union L 327/87 DECISION (EU) 2018/2049 OF THE EUROPEAN CENTRAL BANK of 12 December 2018 on the approval of the volume of coin issuance in 2019 (ECB/2018/35) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Having regard to Decision (EU) 2015/2332 of the European Central Bank of 4 December 2015 on the procedural framework for the approval of the volume of euro coin issuance (ECB/2015/43) (1), and in particular Article 2(9) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right since 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The 19 Member States whose currency is the euro have submitted to the ECB their requests for the approval of the volume of coins to be issued in 2019, supplemented by explanatory notes on the forecasting methodology. Certain of these Member States have also provided additional information regarding circulation coins, where such information is available and considered important by the Member States concerned to substantiate the approval request. (3) As the right of Member States to issue euro coins is subject to approval by the ECB of the volume of the issue, the volumes approved by the ECB may not be surpassed by the Member States without prior approval by the ECB. (4) Pursuant to Article 2(9) of Decision (EU) 2015/2332 (ECB/2015/43), the power to adopt decisions on annual approval requests for the annual volume of coin issuance submitted by Member States whose currency is the euro is delegated to the Executive Board when no modification of the requested volume of coin issuance is required, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2019 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2019 as set out in the following table: Volume of euro coins approved for issuance in 2019 Circulation coins Collector coins (not intended for circulation) Volume of coin issuance (EUR million) (EUR million) (EUR million) Belgium 46,0 1,0 47,0 Germany 401,0 231,0 632,0 Estonia 10,2 0,3 10,5 Ireland 11,0 0,5 11,5 Greece 110,9 0,6 111,5 Spain 357,2 30,0 387,2 France 235,8 50,1 285,9 Italy 204,2 2,1 206,3 Cyprus 13,5 0,1 13,6 Latvia 15,7 0,2 15,9 Lithuania 22,0 0,7 22,7 Luxembourg 12,4 0,2 12,6 Malta 9,0 0,2 9,2 Netherlands 25,0 3,0 28,0 Austria 73,2 153,4 226,6 Portugal 43,1 2,5 45,6 Slovenia 22,0 1,5 23,5 Slovakia 17,0 1,2 18,2 Finland 15,0 10,0 25,0 Total 1 644,2 488,6 2 132,8 Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 12 December 2018. The President of the ECB Mario DRAGHI (1) OJ L 328, 12.12.2015, p. 123.